Citation Nr: 1452040	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  09-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2012, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review.  

In March 2013, the Veteran submitted a statement that suggests he wishes to file claims of entitlement to increased ratings for his service-connected right wrist and left elbow disabilities.  These claims have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

Documents submitted by the Veteran in March 2013 reflect that he has claims pending for service connection for PTSD and aortic insufficiency.  In addition, he submitted a statement that indicates he claims entitlement to an increased ratings for his service-connected left elbow disability and right wrist disorder.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The outcome of the Veteran's TDIU claim is impacted by the disability ratings assigned to his service-connected disabilities; thus, the TDIU claim is considered to be inextricably intertwined with these increased rating claims. 

In addition, the Veteran has indicated ongoing VA treatment, but there are no VA treatment notes associated with the file dated beyond September 2010.  The Veteran relocated from Tennessee to Georgia no later than August 2009 according to his August 2009 VA Form 9, but the only VA treatment notes from a Georgia VA facility of record are from the Savannah VA Medical Center (VAMC) and dated in August 2010 and September 2010.  The most recent VA treatment note from the Mountain Home VAMC is dated in January 2008.  Therefore, all outstanding treatment notes from the Mountain Home, Tennessee, and Savannah and Dublin, Georgia VA facilities should be added to the claims file.

Moreover, while many VA treatment notes have been associated with the claims file, both before and after the last adjudication of this claim by the RO in February 2013, neither the September 2008 rating decision nor the subsequent statement of the case and supplemental statement of the case indicates that these treatment records were reviewed in connection with the issue on appeal.  Thus, the appeal must be remanded so that the additional treatment notes may be considered by the RO in its adjudication.

Finally, the Veteran did not attend a VA examination scheduled for January 2013.  He has indicated that his physical disabilities and medications make travel difficult, and this examination was scheduled for the Dublin VAMC, which is further from his home than the Savannah VAMC.  Therefore, once all claims in process have been adjudicated and all additional treatment notes have been added to the claims file, the Veteran should be scheduled for another VA examination at the Savannah VAMC to assess his employability. 

Accordingly, the case is remanded for the following action:

1. Associate with the claims file all outstanding VA treatment notes for the Veteran from the Mountain Home VAMC, Savannah VAMC, and Dublin VAMC and all associated outpatient clinics, dated from January 2008 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Adjudicate the claims of entitlement to service connection for PTSD and aortic insufficiency and entitlement to increased ratings for the service-connected left elbow and right wrist disabilities.  Ensure that all pertinent documents are associated with the claims file. 

3. Once all of the above development has been accomplished, schedule the Veteran for a VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes, a full work and educational history. Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, considered in combination, preclude him from securing and maintaining substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

The examination should be scheduled at the Savannah, Georgia VAMC.  If it cannot be scheduled at the Savannah VAMC, the reason for that determination must be documented in the claims file, and the Veteran should be scheduled for a fee-basis examination that is 
equally accessible to the Veteran.

4. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

